


EXHIBIT 10.7
SECOND AMENDMENT TO LEASE AGREEMENT




This Second Amendment to Lease Agreement (the “Second Amendment”) is made this
27th day of January 2012 by and between BURTON HILLS IV INVESTMENTS, INC., a
Tennessee Corporation, successor by assignment to BURTON HILLS IV PARTNERS, a
Tennessee general partnership (hereinafter called “Landlord”) and SYMBION, INC.,
a Delaware corporation, successor by merger to Symbion Inc., a Tennessee
corporation (hereinafter called “Tenant”).
WITNESSETH:
Whereas, the parties entered into that certain Lease Agreement dated June 20,
2001, as modified by that certain Commencement Date Agreement dated December 19,
2002 (collectively, the “Original Lease”), whereby Landlord leased to Tenant the
space described therein consisting of 39,852 rentable square feet on the fourth
and fifth floors (the “Original Leased Premises”) in Burton Hills IV Office
Building, 40 Burton Hills Boulevard, Nashville, Tennessee (the “Building”);
Whereas, the parties entered into that certain First Amendment to Lease
Agreement (the “First Amendment”) dated February 9th, 2004, whereby Landlord
leased to Tenant an additional 3,920 rentable square feet on the fourth floor
for a total premises (the “Revised Leased Premises”) of 43,772 rentable square
feet.
Whereas the parties desire to enter into this Second Amendment to Lease
Agreement in order to set forth the specific terms and conditions by which the
Original Lease and the First Amendment (collectively the “Lease”) shall be
further amended in order increase the term of the Lease by a period of 5 years.
Now, therefore in consideration of the premises and mutual covenants herein
contained and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties do hereby agree to amend the Lease
as follows:


1.
Revised Lease Term. Landlord and Tenant Agree to extend the Lease term outlined
in Section 1.02 Letter F of the Original Lease for a period of 60 months (the
“Extension Period”). The effective date of the Extension Period shall begin
January 1, 2013 and end at midnight on December 31st 2017.

2.
Revised Minimum Rent for the Extension Period. Section 1.02 D shall be amended
to include the following Minimum Annual Rent for the Extension Period.



Lease Year
Rent/Rentable Square Foot
Minimum Annual
Rent
Monthly Rent Installments
11 (Jan. 1- Dec 31 2013)
$28.50
$1,247,502.00
$103,958.50
12 (Jan. 1- Dec 31 2014)
$29.36
$1,284,927.06
$107.077.26
13 (Jan. 1- Dec 31 2015)
$30.24
$1,323,474,87
$110,289.57
14 (Jan. 1- Dec 31 2016)
$31.14
$1,363,179.12
$113.598.26
15 (Jan. 1- Dec 31 2017)
$32.08
$1,404,074.49
6/21/117







--------------------------------------------------------------------------------




3.
Carpet Allowance for 4th floor. Landlord shall provide an allowance not to
exceed $19,100 for the costs associated with replacing the carpet on the 4th
floor of the Premises. Carpet installation shall be done based on Tenant
schedule.

4.
Landlord's share of operating Expenses. Effective January 1, 2013 Section 3.02
Item A number 4 shall be changed to the following: The Base Year Expense Stop
shall be an amount equal to the Operating Expenses (as measured per square foot)
actually incurred during the calendar year 2012, grossed up to an annualized
ninety-five percent (95%) or greater occupancy and for fully assessed annual
taxes.”

5.
Controlling Provision. To the extent the provisions of this Second Amendment are
inconsistent with the Lease, the terms of this Second Amendment shall control.

6.
Authority. Landlord and Tenant affirm and covenant that each has the authority
to enter into this Second Amendment and to abide by the terms hereof, and that
the signatories hereto are authorized representatives of their respective
entities empowered by their respective entities to execute this Second
Amendment.

7.
Force and Effect. Except as if expressly amended and modified herein, all other
terms, covenants and conditions of the Lease shall remain in full force and
effect.

8.
Successors and Assigns. The conditions, covenants and agreements contained
herein shall be binding upon the parties hereto and their respective successors
and assigns.



In witness whereof, the parties hereto have executed this Second Amendment to
Lease Agreement as of the day and year first above written.
                        
LANDLORD:
 
 
 
BURTON HILLS IV INVESTMENTS, INC.
 
 
 
By:
 
/s/ Alex S. Palmer
 
 
 
TITLE:
 
President
 
 
 
TENANT:
 
 
 
 
 
SYMBION, INC.
 
 
 
By:
 
/s/ Richard E. Francis, Jr.
 
 
 
Title:
 
Chief Executive Officer
 
 
 
 
 
 







